I dissent. It does not seem to me that it can be said that as a matter of law the defendant was guilty of no negligence, and, unless it can be so said as a matter of law, the question of negligence should have been submitted to the jury, who were charged with the responsibility of determining what constitutes ordinary care. No one would doubt that to kick an unlighted car across a public highway when it was so dark that the car could not be readily seen, the car moving so slowly and so silently that it could not be heard, would constitute negligence. Whether or not the moving of a car under similar conditions in a yard where workmen had a right to be and were expected to be, in view of the deadly results of a collision with such a moving car, seems to me to be a question to be determined by the jury by applying the standard of ordinary prudence. While it is true that the engineer had a right to rely upon the deceased taking reasonable precautions to *Page 71 
insure his own safety, that did not justify him or the defendants in omitting that degree of care required by ordinary prudence. (Scott v. San Bernardino Valley Traction Co.,152 Cal. 604, [93 P. 677].)
I think the judgment of nonsuit should be reversed.
Rehearing denied.
Shaw, J., Melvin, J., Lennon, J., and Angellotti, C. J., concurred in order denying rehearing.